DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018/10123, filed on 07/16/2018.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 1/14/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/14/2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2008/0106732 A1) [hereinafter Brady] in view of Holmes et al. (US 2007/0268536 A1)[hereinafter Holmes].
	As to claim 1, Brady teaches a spectrometer comprising; a lens (Relay lens, Fig.1) onto which light received from the a light source falls; an optical slit (aperture mask, Fig.1) which limits the light, a lens II (imaging lens 1, Fig.1) which collimates light received through the optical slit which falls on it; characterized by comprising: a prism  (130, Fig.1; note 130 is also a prism ) which separates the wavelengths of light received from the a lens II on a horizontal axis.
	Brady silent use of cylindrical lens. However, Examiner Official Notice that use of cylindrical lens in optical is well known in order to shape/condition light as desired.
	Still Brady is silent to optical slit receiving light from the diffuser. However, Holmes, in the same field of endeavor, teaches a diffuser (2, Fig.5) and a slit (9A, Fig.5) receiving light from the diffuser.
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate Holmes diffuser and slit to Brady invention in order to shape/condition light as desired.
As to claim 2, Brady in view of Holmes teaches all as applied to claim 1, and in addition Brady teaches CCD device for recording/detecting images. It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace said CCD device with a camera, thereby enhancing resolution.
 As to claim 3, Brady in view of Holmes teaches all as applied to claim 1, except wherein the diffuser film is in the form of a diffuser layer that is sandwiched between two parallel metal or dielectric plates. However, Examiner takes Official Notice that diffuser layer sandwiched between parallel metal or dielectric is well known in the art in order to protect said diffuser from harmful environ.
Allowable Subject Matter
Claims 4, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	H. Barth et al. (US Patent # 2,948,890) teaches optical system comprising 
Cylindrical lens (16, Fig.1) onto which light received from the a light source falls; an optical slit (19 20, Fig.1) which limits the scattering of the light diffused from the a diffuser film a lens II (18, Fig.1) which collimates light received through the optical slit which falls on it; characterized by comprising: a diffuser film 21 which diffuses light received from the lens I and which is located between the lens I and the lens II
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886